DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed August 11, 2022, has been entered.  Claims 47 and 49-54 are currently pending in the application.  Claim 48 has been cancelled.  All previous rejections of claim 48 have been withdrawn in view of the cancellation of claim 48.   The previous 112 (b) rejection of claims 52-54 have been withdrawn in view of applicant’s claim amendments.  The previous rejections over Szczesniak et al. have been withdrawn in view of applicant’s amendments to claim an instant bouillon.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47 and 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 claims a “fat free instant bouillon” where the “fats and oils are replaced with a binder…”  However, where claim 47 is a product claim, it is unclear how there would be a replacing step.  For purposes of examination, by the fact that the claim recites a “fat free” instant bouillon, there is considered to be no fat or oil present in the bouillon.  Further, the bouillon will be considered to comprise a binder consisting of the alcohol, gum and starch.
Applicant has also amended claims 52-54 to claim “The binder of claim 47, wherein…” an amount of the instant bouillon is alcohol, gum or starch, respectively.  It is unclear why the claims are not to “The instant bouillon of claim 47, where the bouillon comprises…” an amount of alcohol, gum or starch, respectively, given claim 47 is to an instant bouillon that comprises the alcohol, gum and starch.  For purposes of examination, claims 52-54 will be understood to claim an instant bouillon that comprises the alcohol, gum and starch in the amounts recited.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47, 49, 50, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Soquet et al. (US 2014/0017369).
Regarding claims 47 and 49, Soquet et al. teach a solid food product (i.e., instant bouillon) comprising technical additives, where the technical additives include starch, sorbitol (i.e., an edible polyhydric alcohol), and a gum [0039-0041].  Soquet et al. teach that their solid composition comprises preferably 0-10% lipids [0018].  Therefore, it would have been obvious to have provided a “fat free” composition according to Soquet et al. as the prior art does not require the presence of fat and in combination with a binder “consisting of” a polyhydric alcohol, edible gum and a starch, as Soquet et al. teaches that all of these ingredients are known to be included in solid instant bouillons.
Where claim 47 is to an instant bouillon, and the instant bouillon includes a binder “consisting of” the alcohol, gum and starch, the bouillon is considered to comprise ingredients in addition to those specifically recited as part of the binder.
Regarding claim 50, Soquet et al. teach gums including guar gum and xanthan gum for inclusion in the solid food product [0041].  Therefore, it would have been obvious to have included a gum as claimed in the “binder” as gums as claimed are specifically taught by the prior art.
Regarding claims 52 and 53, Soquet et al. teach the additional agents (e.g., crumbling additives including gums) are present preferably at 0 to 15 % by weight of the soup compact [0038], overlapping and thereby rendering obvious the claimed ranges.

Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Soquet et al. (US 2014/0017369) in view of Gencaslan et al. (WO 2017/021072).
Regarding claim 51 and 54, Soquet et al. suggest a “binder” consisting of three ingredients including starch as detailed above with regard to claim 47.  However, Soquet et al. are silent as to the starch being cornstarch and to the amount of starch to be included.
Regarding claim 51, Gencaslan et al. teach a solid food product that is a savory concentrate.  The concentrate comprises 0-25% by weight starch (p. 5 lines 9-10).  The example 1 of Gencaslan et al. teaches that the starch is corn starch (e.g., Example 1).
Therefore, where both Soquet et al. and Gencaslan et al. teach solid food products comprising starch, as Gencaslan et al. specifically teach the starch is cornstarch, it would have been obvious to have utilized cornstarch in the product of Soquet et al. with the reasonable expectation that a suitable solid food product would be provided.  This would have required no more than routine experimentation, where the claimed ingredients are being employed in a manner consistent with the prior art to provide the predictable result of a solid food product that is a savory concentrate.
Regarding claim 54, Gencaslan et al. teach a solid food product that is a savory concentrate.  The concentrate comprises 0-25% by weight starch (p. 5 lines 9-10).  
Therefore, where both Soquet et al. and Gencaslan et al. teach solid food products comprising starch, as Gencaslan et al. specifically teach starch in amounts encompassing the claimed range, it would have been obvious to have utilized starch in an amount as claimed in the product of Soquet et al. with the reasonable expectation that a suitable solid food product would be provided.  This would have required no more than routine experimentation, where the claimed ingredients are being employed in a manner consistent with the prior art to provide the predictable result of a solid food product that is a savory concentrate.

Response to Arguments

Applicant's arguments filed August 11, 2022, have been fully considered, but they are not persuasive.
Applicant argues that the prior art is silent as to replacing fats and oils with a binder as claimed (Remarks, p. 5).
This argument is not persuasive.  As indicated in the rejection above, where Soquet et al. teach a solid instant bouillon composition comprising 0 to 10% lipids, it would have been obvious to have “replaced” the fats and oils in the composition of Soquet et al. and arrived at a composition as claimed given that all of the claimed components are known to be included in solid instant bouillon compositions and in amounts approximating the claimed amounts.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791